DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Interpretation
Paragraphs [0036] and [0037] of the instant specification read as follows, with emphasis added: 
[0036]	As used herein, the term “time-dependent graph convolutional neural network” refers to a computer algorithm or model that generates similarity probabilities for pairs of digital identities.  In particular, a time-dependent graph convolutional neural network can refer to a computer algorithm that analyzes a transaction graph and generates a similarity probability for a pair of digital identities represented therein based on the temporal evolution of the transaction graph.  For example, a time-dependent graph convolutional neural network can include a neural network, such as a graph convolutional neural network.  
[0037]	Additionally, as used herein, the term “neural network” refers to a machine learning model that can be tuned (e.g., trained) based on inputs to approximate unknown functions.  In particular, the term neural network can include a model of interconnected artificial neurons (e.g., organized in layers) that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the model.  For instance, the term neural network includes one or more machine learning algorithms.  In addition, a neural network can refer to an algorithm (or set of algorithms) that implements deep learning techniques that utilize a set of algorithms to model high-level abstractions in data.  To illustrate, a neural network can include a 

In light of the special definition of “time-dependent graph convolutional neural network” as a computer algorithm or model that generates similarity probabilities for pairs of digital identities, this phrase, where it occurs in the claims, is interpreted as referring to any computer model or algorithm that generates similarity probabilities for pairs of digital identities, even if not a neural network according to the usual understanding of those skilled in the art.  The “can refer” and “can include” statements are considered merely permissive, not limiting.  However, although in claim 5, “utilize a time-dependent graph convolutional neural network” could potentially mean “utilize any computer algorithm or model that generates similarity probabilities for pairs of digital identities”, the computer algorithm or model would have to actually “generate, based on the edge connections of the transaction graph, node embeddings corresponding to the plurality of nodes utilizing the plurality of temporal random walks”, and the other limitations of claim 5 would also have to be met.  Likewise, although the “time-dependent graph convolutional neural network” in claim 14 could potentially mean “any computer algorithm or model that generates similarity probabilities for pairs of digital identities”, the computer algorithm or model would have to be utilized to determine node embeddings corresponding to the plurality of nodes by the identifying and generating operations recited.  Thus, the claims are not as broad in practice as paragraphs [0036] and [0037] of the instant specification potentially make them.


Allowable Subject Matter
Claims 1-4 are allowed.  
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lv et al., “Detecting Fraudulent Bank Account Based on Convolutional Neural Network with Heterogeneous Data,” discloses a computer-implemented method for identifying fraudulent accounts, comprising: identifying a plurality of digital identities corresponding to a plurality of digital transactions (section 4.2. Data Set; and Table 1); and generating a plurality of random walks between nodes of the graph (section 3.2.1 DeepWalk).  Lv does not disclose generating a transaction graph comprising edge connections between a plurality of nodes corresponding to the plurality of digital identities, but the existence of a graph or graphs implies graph generation, especially given the disclosure of random walks between nodes.  Lv does not explicitly disclose that the random walks are temporal, but does disclose that a convolutional neural network (CNN) model utilizes time series data (section 1. Introduction, specifically the paragraph beginning “Having abstracted the bank accounts into vertices”).    
Lv refers to embedding, and to nodes and edges (section 3.1, especially paragraph beginning “Taken accounts as vertices”; Algorithm 1 of section 3.2.2.; section 3.2.4. Creating the NTD-CNN Framework).  Shang et al. (U.S. Patent Application Publication 2020/0074301) teaches an algorithm which combines efficient random walks and graph convolutions to generate embeddings of nodes that incorporate both graph structure and node feature information (paragraph 81).

Furthermore, claims 1-4 are patent-eligible under 35 U.S.C. 101, as set forth in the “Claim Analysis – 35 USC § 101” section of the previous Non-Final Rejection Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Lv et al., “Detecting Fraudulent Bank Account Based on Convolutional Neural Network with Heterogeneous Data,” discloses a computer-implemented method for identifying fraudulent accounts, comprising: identifying a plurality of digital identities corresponding to a plurality of digital transactions (section 4.2. Data Set; and Table 1); and generating a plurality of random walks between nodes of the graph (section 3.2.1 DeepWalk).  Lv does not disclose generating a transaction 
Non-transitory media storing instructions for causing computing devices to perform operations are well known.  Lv discloses convolutional neural networks (Abstract; section 3.2.4. Creating the NTD-CNN Framework; and section 4.3.2. Assessing Different Convolution Layer), and, as set forth in the preceding paragraph, discloses that a convolutional neural network (CNN) model utilizes time series data, suggesting time-dependence.
Lv refers to embedding, and to nodes and edges (section 3.1, especially the paragraph beginning “Taken accounts as vertices”; Algorithm 1 of section 3.2.2.; section 3.2.4. Creating the NTD-CNN Framework).  Shang et al. (U.S. Patent Application Publication 2020/0074301) teaches an algorithm which combines efficient random walks and graph convolutions to generate embeddings of nodes that incorporate both graph structure and node feature information (paragraph 81).
However, Lv discloses detecting fraudulent accounts or fraudulent customers (forms of digital identity) corresponding to nodes (section 4.2. Data Set, including Table 1; section 4.3.1. Comparing Methods in Classification Performance, especially the paragraph beginning, “As shown in Table 3, for the traditional”; section 5. Conclusion 
Furthermore, claims 5-13 are patent-eligible under 35 U.S.C. 101, as set forth in the “Claim Analysis – 35 USC § 101” section of the previous Non-Final Rejection Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lv et al., “Detecting Fraudulent Bank Account Based on Convolutional Neural Network with Heterogeneous Data,” discloses a computer-implemented method for identifying fraudulent accounts, comprising: identifying a plurality of digital identities corresponding to a plurality of digital transactions (section 4.2. Data Set; and Table 1); and generating a plurality of random walks between nodes of the graph (section 3.2.1 DeepWalk).  Lv does not disclose generating a transaction graph comprising edge connections between a plurality of nodes corresponding to the plurality of digital identities, but the existence of a graph or graphs implies graph generation, especially given the disclosure of random walks between nodes.  Lv does not explicitly disclose that the random walks are temporal, but does disclose that a 
Systems comprising at least one memory and at least one server device are well known.  Lv discloses convolutional neural networks (Abstract; section 3.2.4. Creating the NTD-CNN Framework; and section 4.3.2. Assessing Different Convolution Layer), and, as set forth in the preceding paragraph, discloses that a convolutional neural network (CNN) model utilizes time series data, suggesting time-dependence.   
Lv refers to embedding, and to nodes and edges (section 3.1, especially paragraph beginning “Taken accounts as vertices”; Algorithm 1 of section 3.2.2.; section 3.2.4. Creating the NTD-CNN Framework).  Shang et al. (U.S. Patent Application Publication 2020/0074301) teaches an algorithm which combines efficient random walks and graph convolutions to generate embeddings of nodes that incorporate both graph structure and node feature information (paragraph 81).
However, Lv discloses detecting fraudulent accounts or fraudulent customers (forms of digital identity) corresponding to nodes (section 4.2. Data Set, including Table 1; section 4.3.1. Comparing Methods in Classification Performance, especially the paragraph beginning, “As shown in Table 3, for the traditional”; section 5. Conclusion and Discussion; section 6. Future Work).  Lv does not disclose that a digital identity corresponds to a fraudulent transaction based on the node embeddings.  No other prior art of record entirely supplies the deficiency of Lv.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 19, 2022